 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     EARL VELASQUEZ
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00184-LJO-SKO
10
                         Plaintiff
11
      EARL VELASQUEZ,
12
                         Defendant.                   STIPULATION AND ORDER TO CONTINE
13                                                    SENTENCING
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE
     LAWRENCE J. O’NEILL; MELANIE ALSWORTH, ASSISTANT UNITED STATES
16   ATTORNEY; AND MEGAN PASCUAL, UNITED STATES PROBATION OFFICER:
17
     COMES NOW Defendant, EARL VELASQUEZ, by and through his attorney of record, EMILY
18
     DELEON, hereby requesting that the sentencing hearing currently set for Monday, June 17, 2019
19
     be continued to Monday, June 24 2019.
20
     Defense counsel has a scheduling conflict on the morning on June 17, 2019. I am scheduled to
21
     appear in Bakersfield in People v. Adrian Gonzales, et al. BF172889A for substantive motion
22
     hearings. This is a six-defendant prison case. Two of the defendants are being transported from
23
     CDCR. The defendants are not agreeing to waive time, so I cannot ask another attorney to stand
24
     in and continue the hearing to a new date.
25
     //
26
     //
27
     //
28
                                                     1
 1   IT IS SO STIPULATED.
                                                                Respectfully Submitted,
 2   DATED:        June 3, 2019                                 /s/ Emily Deleon______
                                                                EMILY DELON
 3                                                              Attorney for Defendant
 4                                                              EARL VELASQUEZ

 5

 6   DATED:        June 3, 2019                                 /s/Melanie Alsworth____
                                                                MELANIE ALSWORTH
 7
                                                                Assistant U.S. Attorney
 8

 9

10                                              ORDER
11
     The sentencing set for June 17, 2019 is continued to June 24, 2019.
12

13
     IT IS SO ORDERED.
14

15      Dated:    June 3, 2019                            /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
